Citation Nr: 0122517	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-02 020	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in the 
August 7, 2000, Board of Veterans' Appeals (Board) decision, 
which denied entitlement to a rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) from April 26, 
1989, to March 22, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Moving Party had active service from April 1970 to April 
1972.



FINDINGS OF FACT

1.  In an October 7, 2000, decision, the Board of Veterans' 
Appeals (Board) denied entitlement to a rating in excess of 
70 percent for PTSD.

2.  It has been shown that all available facts, as they were 
known at the time were before the Board at the time of the 
October 7, 2000, decision.

3.  The decision by the Board that denied entitlement to a 
rating in excess of 70 percent for PTSD was not the result of 
an improper application of any statute or regulation, and was 
a reasonable exercise of rating judgment.


CONCLUSION OF LAW

The October 7, 2000, Board decision, which determined that 
entitlement to a rating in excess of 70 percent for PTSD was 
not warranted  is not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Pertinent Criteria

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

Under the provisions of the old rating schedule a 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

In cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996).  The fact that a veteran is unemployed is 
not, in itself, sufficient to warrant a total schedular 
rating under § 4.16(c).  The service-connected disorder, 
without regard to his nonservice-connected disorders or 
advancing age, must make the veteran incapable of performing 
the acts required by employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).


CUE

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to an opinion of the VA General 
Counsel, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998), the 
Board's new authority applies to any claim pending on or 
filed after the date of enactment of the statute, November 
21, 1997.  See 38 C.F.R. § 20.1400.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion for revision of a 
decision based on CUE must be in writing, and must be signed 
by the Moving Party or that party's representative.  The 
motion must include the name of the veteran; the name of the 
Moving Party if other than the veteran; the applicable VA 
file number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice.  
38 C.F.R. § 20.1404(a).  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).  The CUE motion in this appeal is in 
accordance with the above.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

[A] very specific and rare kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a).

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE are: 
(1) A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) The 
Secretary's failure to fulfill the duty to assist.  (3) A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

In a July 1993 decision, the Board denied the veteran's claim 
for service connection for PTSD.  The veteran then appealed 
to the Court.  In April 1995, the VA Secretary filed a motion 
to vacate and remand the Board's decision and in a June 1995 
order the Court granted that motion.  In August 1995, the 
Board remanded the case to the RO for additional development.  
In a November 1995 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective, April 26, 1989, the date of claim.

The veteran disagreed with the 30 percent rating assigned and 
an appeal ensued.  During the appellate process, the 
veteran's PTSD rating was increased to 70 percent beginning 
April 26, 1989, the date of claim and to 100 percent, 
effective March 23, 1996, the veteran's last date of 
employment.  In October 2000, the Board denied an evaluation 
in excess of 70 percent prior to March 22, 1996.

The veteran has advanced arguments which he contends 
demonstrate that CUE existed in the Board's October 2000 
decision.  The veteran argues that he is entitled to an 
earlier effective date for a 100 percent rating for PTSD 
based on the criteria of 38 C.F.R. § 4.16(c).  The Board 
notes that from April 26, 1989, through November 7, 1996, the 
provisions under 38 C.F.R. § 4.16(c) provided where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  As the record shows that the 
veteran had a ganglion cyst, which was rated as 10 percent 
disabling from January 13, 1989, in addition to his service-
connected PTSD, the provisions of 38 C.F.R. § 4.16(c) are not 
for application.

The veteran also claims that the Board committed CUE error by 
not applying the provisions of 38 C.F.R. § 4.16(a) in order 
to determine whether a 100 percent disability evaluation was 
warranted for PTSD during the time period in question.  The 
Board notes that the provisions of 38 C.F.R. § 4.16(a) 
specifically deal with a total disability evaluation based 
upon individual unemployability due to service-connected 
disabilities and are not part 38 C.F.R. § 4.132, Diagnostic 
Code 9411, the governing regulation for assigning disability 
evaluations for PTSD.  

Moreover, the Board observes that the veteran was employed on 
a full-time basis as a clerk by the VA during the entire 
time.  The veteran's personnel records demonstrate that he 
earned $13, 621.44 in 1989.  His annual and sick leave 
balances at the end of the year were 24.25 and 30.00 hours, 
respectively.  In 1990, the veteran earned $14,224.72.   His 
annual and sick leave balances at the end of the year were 0 
and minus 33 hours.  In 1991, the veteran earned $15,573.46.  
His annual and sick leave balances at the end of the year 
were 10.00 and 3.25 hours, respectively.  In 1992, the 
veteran earned $14,767.30.  His annual and sick leave 
balances at the end of the year were 21 and 6.50 hours, 
respectively.  The veteran also had 127 hours of leave 
without pay during this time period.  In 1993, the veteran 
earned $16,923.44.  His annual and sick leave balances at the 
end of the year were 6.25 and 6.25 hours, respectively.  He 
had 43.75 hours of leave without pay for 1993.  In 1994, the 
veteran earned $16,380.63.  His end of the year balances were 
28.75 hours of annual leave and 0 hours of sick leave.  The 
veteran also had 194.50 hours of leave without pay for that 
year.  In 1995, the veteran earned $18,614.02.  His year end 
annual and sick leave balances were 28.75 and 12.50 hours, 
respectively.  The veteran did not have any leave without pay 
hours for 1995.  From January 1, 1996, until March 16, 1996, 
the veteran earned $4,989.60.  He also had 8 hours of leave 
without pay for this time period.  

The veteran argues that his employment at VA should have been 
considered marginal employment as he earned below the monthly 
poverty level for a family of four from April 1989 to March 
1996.

The Board observes that in accordance with 38 C.F.R. 
§ 4.16(a), marginal employment was not to be considered 
substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
United States Department of Commerce, Bureau of the Census, 
as the poverty threshold for one person.  Marginal employment 
may also be held to exist on facts found basis (including but 
not limited to employment in a protected environment such as 
a family business or sheltered workshop) when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

The moving party's argument that his earned income did not 
exceed the poverty level and must be considered marginal 
employment fails as the income earned for the years from 1989 
to March 1996 exceeded the poverty threshold for one person, 
the governing standard.  His argument that but for his status 
as a veteran he would not have been hired or fired by VA, 
equating to work in a sheltered environment, is one over 
which reasonable minds could differ.  Regardless, there was 
nothing of record that he was employed in a sheltered 
environment.  The Board found that the veteran engaged in 
substantially gainful employment during the critical time 
period in question.  This decision was supported in the 
record.  

The moving party's argument that the Board erred in not 
applying the provisions of 38 C.F.R. § 4.16(b) must fail as 
the veteran met the criteria for 38 C.F.R. § 4.16(a), having 
a 70 percent disability evaluation for PTSD.  The argument is 
again based upon the veteran's employment being considered 
marginal due to his income not exceeding the poverty level 
for a family of four.  As previously noted, the veteran's 
income exceeded the poverty level for one, which was the 
governing factor throughout the time period in question.  

The moving party has also argued that the evidence of record 
clearly supported a 100 percent disability evaluation for 
PTSD.  In support of his contention, the veteran cited the 
findings in the 1989 social and industrial survey and the 
findings made at the time of November 1990 and January 1992 
VA examinations.  In reaching its determination  that an 
evaluation in excess of 70 percent was not warranted, the 
Board cited numerous VA examination reports and records, 
including those cited by the veteran in his CUE claim.  

On the S&I survey in August 1989, it was noted that the 
veteran had been married since 1977 and had been employed as 
a clerk with the VA since 1985.  A prior history of multiple 
short-term employment was noted.  The veteran and his spouse 
reported that he had been functioning fairly well until 
November 1988 when he attended a memorial service.  Since 
then he had problems with guilt, difficulty sleeping, and 
short-term memory problems.  He reported that he had been 
sleeping better with medication.  The report established that 
the veteran was working on a regular basis.  

On VA examination in November 1990, the veteran reported 
having nightmares, being a loner, being startled by loud 
noises, difficulty sleeping, guilt feelings and irritability.  
He noted that he was getting along well with his supervisors, 
but not with his co-workers.  Pertinent diagnoses were 
general anxiety disorder and possible PTSD.  The examiner 
observed that there was no industrial impairment, but 
moderate social impairment.  It is clear that a rational 
person could review this piece of evidence and determine that 
the veteran was not disabled to a degree of 100 percent.  

In January 1992, a board of two psychiatrists evaluated the 
veteran.  The examiners' diagnoses included general anxiety 
disorder, dysthymia and personality disorder.  A diagnosis of 
PTSD was deferred until stressors were substantiated.  The 
veteran's Global Assessment of Functioning (GAF) score was 
said to be about 55.

On VA examination in October 1995, the veteran complained of 
nightmares once or twice a month, intrusive thoughts, and 
flashbacks.  A diagnosis of PTSD was entered and his GAF was 
estimated to be in the 60's.  The examiner also noted that 
the veteran was low on sick leave at his VA job, but 
indicated he used a lot of his sick leave in caring for his 
young children.

On VA examination in August 1996, the veteran reported that 
he had worked as a file clerk at a VA medical center from 
1985 until March 1996.  He stated that he had mostly 
outstanding ratings during that time but that he had not been 
promoted.  He indicated that he quit that job because "My 
adjudicator told me to quit."  He also stated that he quit 
because he had an anxiety attack and did not get along with a 
new supervisor who claimed that he could not do the job.  He 
again reported flashbacks, irritability, memory difficulty, 
and noted that he avoided crowds.  He stated that he had no 
job and few friends.  He was said to be socially isolated and 
unemployed.  His GAF was reported to be 38 down from 60 in 
October 1995.

The moving party clearly disagrees with how the facts were 
weighed and evaluated in 2000.  Such an allegation regarding 
the weighing of evidence does not constitute a valid claim of 
CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must again emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'" Fugo, 6 Vet. App. at 43.  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the correct facts, as set forth in the medical 
records, lay statements, and reports of VA examination and 
treatment, were before the Board at the time of the October 
2000 decision.  While the veteran did present evidence, such 
evidence was reviewed, discussed, and, ultimately, refuted by 
the Board as not being supported by the most probative 
medical evidence of record.  Failure to find otherwise by the 
Board is not "undebatable" error.


ORDER

The motion for revision of the October 2000 Board decision 
based on CUE is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



